Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3,4,6-10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-4,6-10 and 12-13 of copending Application No. 16/452,223 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there are obvious variant of each other and conflicting. Claims 1-3,4,6-10,12-13 of instant application conflicts with claims 1,3,4,6-10 and 12-12 of ‘223 application respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al US6926669 in view of Cosio et al US5,916,214.

Regarding claim 1, Stewart discloses a delivery device (10)[fig.1] capable of delivering
a pacing lead to the His bundle of a patient’s heart, the delivery device comprising: a
handle(40)[See fig.1;[col.6,line 41]]]; an elongated sheath(20) having a proximal end(28)
connected to the handle(40) and a distal end(26) remote from the handle (40)[fig.1][col.6,lines 40-43], a distal portion(30 in fig.1) of the sheath (20 in fig.1); Stewart discloses a pull wire(56,54) having a distal end connected to the sheath(20) distally of the first relatively flexible sections and extending to a proximal end[col.8,lines 1-23][see fig.2-7,8]; and a plurality of mapping a first relatively rigid section (A in fig.1), a first relatively flexible section (B in fig.1), a second relatively rigid section( 28 in fig.1), a second relatively flexible section ( 26 in fig.1), and a third relatively rigid section(4 in fig.1) such that the distal portion is deflectable to a dual hinged(see fig.1). 

    PNG
    media_image1.png
    734
    1187
    media_image1.png
    Greyscale

 so that its distal portion of the sheath has, in series from the distal end, a first relatively rigid section, a first relatively flexible section, a second relatively rigid section, a second relatively flexible section, and a third relatively rigid section such that the distal portion is deflectable to a dual hinged configuration in view of the teachings of Cosio and because the combination would have yielded predictable results to make the distal portion more deflectable to navigate to different target locations.
Regarding claim 4, Stewart discloses wherein the distal end (26) of the sheath (20) has
a distal end face (the distal end necessarily has a face), and the mapping electrodes (12,
13, 15) are exposed on the distal end face [see fig.1],[Column 6,lines 20-24;distal tip
electrode 12(or electrodes) for RF ablation and/or EP mapping].
Regarding claim 5, Stewart discloses wherein the distal end (26) of the sheath (20) has
a distal end face (the distal end necessarily has a face), and the mapping electrodes (13,
15) are spaced from the distal end face [see fig.1].
Regarding claim 11, Stewart discloses wherein the sheath (20) has a substantially
straight configuration in an initial condition [see fig.1] and the dual hinged curved
configuration in a use condition [see fig.2-7].
Regarding claim 12, Stewart discloses wherein the handle (40) includes a proximal
handle portion and a distal handle portion, the proximal handle portion being connected
to the distal handle portion by a rail so as to define a space between the proximal handle
portion and the distal handle portion[see fig.1].
Regarding claim 13, Stewart discloses a rotatable actuator (42)[col.7,line 26] positioned
in the space and connected to the proximal handle portion and the distal handle portion,
rotation of the actuator (42) in a first direction is capable of moving the sheath toward the
use condition and rotation of the actuator (42) in an opposite direction is capable of
moving the sheath toward the initial condition[see fig.1](The push pull rings 44/46 in

Regarding claim 14, Stewart discloses wherein the handle(40) has a longitudinal
axis(24) and the proximal end (28) of the sheath (20) enters the handle (40) at a
predetermined angle transverse to the longitudinal axis and exits the handle at the
predetermined angle transverse to the longitudinal axis (24)[see fig.1].
Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al US6926669 in view of  Cosio et al US5,916,214 as applied to claim 1 above, and further in view of Schwartz US2004/0220471.
Regarding claim 2, Stewart  discloses wherein the distal end of the sheath(20) has a
distal tip (distal with tip electrode 12)[see fig.1], and the mapping electrodes include two
electrodes(13,15) but failed to disclose that the two electrodes are diametrically oppose
one another at a position spaced from the distal tip of the sheath. However, Schwartz
discloses a sheath 120 with two electrodes(124a) that are diametrically oppose one
another at a position spaced from the distal tip of the sheath 120[see fig.7]( [0054],hemi-
circular split-tip electrode arrangement). Thus, it would have been obvious to one of
ordinary skills in the art by the time the invention was made to modify Stewart  in view of  Cosio   to have the two electrodes that are diametrically oppose one another at a position spaced from
the distal tip of the sheath in view of Schwartz as such is an alternate method of placing
electrode around a sheath.
Regarding claim 3, Stewart in view of  Cosio discloses substantially the invention as claimed but failed to disclose wherein the two electrodes are spaced apart by between about 1 mm and about 3 mm in a circumferential direction of the sheath. However, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the
optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ
233.

Regarding claim 20,Stewart failed to  wherein the distal portion of the sheath is deflectable within a deflection plane, and the two electrodes lie within the deflection plane when the distal portion of the sheath is deflected. However, Cosio discloses the distal portion of the sheath (2 in fig.1) is deflectable within a deflection plane, and the two electrodes(48,68 in fig.1) lie within the deflection plane when the distal portion of the sheath( 2 in fig.1) is deflected. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Stewart to have the distal portion of the sheath is deflectable within a deflection plane, and the two electrodes lie within the deflection plane when the distal portion of the sheath is deflected in view of Cosio teachings and because the combination would have yielded predictable results


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Stewart et al
US6926669 in view of  Cosio et al US5,916,214  as applied to claim1 above, and further in view of Nguyen et al US2007/0270679.

Regarding claim 6, Stewart in view of Cosio discloses substantially the invention as claimed but failed to disclose wherein the relatively flexible sections of the sheath have a first Shore D hardness which is less than a second Shore D hardness of remaining portions of the sheath. However, Nguyen discloses that the flexible portions of the sheath have a first Shore D hardness 40 Durometer which is less than a second Shore D hardness 72 Durometer of remaining portions of the sheath [0039].Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Stewart in view of Cosio to have the relatively flexible sections of the sheath have a first Shore D hardness which is less than a second Shore D hardness of remaining portions of the sheath in view of Nguyen teaches in order to have deflectable shaft a deflectable loop forming distal[0039,Nguyen].
Regarding claim 7, Stewart in view of Cosio discloses substantially the invention as claimed but failed to disclose wherein the relatively flexible sections of the sheath have a Shore D hardness of between about 20 and about 40. However, Nguyen discloses a 40 Durometer [0039]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Stewart in view of Cosio to have the relatively flexible sections of the sheath have a Shore D hardness of between about 20 and about 40 in view of Nguyen teachings as such is well known shore D hardness.
Regarding claim 8, Stewart in view of Cosio discloses substantially the invention as claimed but failed to disclose wherein the relatively flexible sections of the sheath have a Shore D hardness of about 35. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the relatively flexible sections of the sheath have a Shore D hardness of about 35, since it has been held that discovering an optimum value of a result
effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205
USPQ 215 (CCPA 1980).
Regarding claim 9, Stewart in view of Cosio discloses substantially the invention as claimed but failed to disclose that wherein the remaining portions of the sheath have a Shore D hardness of between about 60 and about 100. However, Nguyen discloses a 72 Durometer [0039]. Thus, it would have been obvious to one of ordinary skills in the art by the time the
invention was made to modify Stewart in view of Cosio to have the flexible portions of the sheath have a Shore D hardness of between about 60 and about 100 as such is well known shore D hardness
Regarding claim 10, Stewart in view of discloses substantially the invention as claimed but failed to disclose that wherein the remaining portions of the sheath have a Shore D hardness of between about 70 and about 75. However, Nguyen discloses a 72 Durometer [0039]. Thus, it would have been obvious to one of ordinary skills in the art by the time the
invention was made to modify Stewart to have the flexible portions of the sheath have a

hardness.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 20 have been considered but are moot because the new ground of rejection. In addition, applicant failed to submit a terminal disclaimer, thus the obvious type double patenting rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792